Title: From George Washington to Abner Nash, 23 January 1781
From: Washington, George
To: Nash, Abner


                        
                            Sir
                            Head Quarters New Windsor Janry 23d 1781
                        
                        I am honored with your Excellency’s Letter of the 14th of Decr—that of a prior date which you mention to have
                            written in answer to Mine by Major General Greene, I have not had the pleasure to receive—but such misfortunes are not to
                            be wondered at, when we consider the distance of the conveyances; and the negligence of those who are frequently concerned
                            in it.
                        It is extremely to be regretted, that the States have delayed so long to raise an Army for the War—I am
                            pleased to find my honor on that subject coincides so exactly with that of your Excellency, and hope it is not yet too
                            late to attempt so salutary a measure.
                        The spirit of Enterprize which seems to prevail so conspicuously among the Troops at the Southward, gives me
                            great satisfaction. It will be a happy circumstance if the Militia & other Troops now in the field should be able
                            to hold the Enemy in check, untill a greater & better supplied regular force can be established.
                        In a Postscript to my Letter of 10th Decr I did myself the honor to advise you, that an Embarkation was then
                            preparing at New York, which was conjectured to be destined Southward—The Detachment for that service, after undergoing
                            several changes, and being reduced to nearly 1600 men under the Command of Arnold, saild about the 22nd Ulto—Upon my
                            obtaining intelligence of this, I gave information to General Greene, by whom I presumed the communication would be made
                            to your Excellency.
                        Since the departure of this Fleet, I have had no official accounts, but from a variety of Reports the Troops
                            have landed near Richmond in Virginia, the particulars would undoubtedly be communicated to you more accurately &
                            expeditiously from that Quarter, than they could from this, even though we were well acquainted with them.
                        No event of any magnitude has taken place since my last, except an unhappy affair in the Pennsylvania Line.
                            On the 1st of Janry a Mutiny was excited among the Non Commissioned Officers & Privates in which some lives were lost. The
                            Troops marched in a body from Morris Town to Prince Town, where they remained some days, & from thence to Trenton; where
                            a compromise has taken place, & Commissioners appointed by the Committee of Congress are sitting to examine into their
                            Complaints, redress their real grievances & effect a settlement—It is worthy of remark that the Mutineers have given the
                            Enemy sufficient proof of their attachment to the Country, by delivering up the Emissaries who were sent with very
                            advantageous Offers to allure them within the British Lines. They also refused a reward for giving them up—The British
                            Agents have been executed as Spies.
                        Some disturbance, I am just informed, has happened among the Troops of Jersey, but I do not learn of what
                            nature or how extensive the defection is likely to prove among them, as they are at a distance from me. While every thing
                            from abroad wears a favorable aspect, our internal affairs, especially those of finance appear but too much the
                            reverse—The want of Pay, Cloathing, & Provisions is productive of evils, from which we scarcely know how we shall
                            be able to extricate ourselves—And to add to our calamities, we are sensible the Troops in the Southern Department
                            participate in all our embarrassments & distresses—I have the honor to be &c. With great esteem &
                            regard Your Excellency’s

                    